DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2022 pertaining to Drawing Objections have been fully considered but they are not persuasive.
Applicant argues that “reference numbers pointing to or a drawing of ‘one or more speed control valves,’ ‘pressure regulator,’ ‘first sensor,’ ‘second sensor,’ ‘first openings,’ and ‘second openings’ are not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented,” citing MPEP 608.02.
The Examiner responds that the statement “applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented” is in reference to the “subject matter sought to be patented,” not the claimed invention.  37 CFR 1.83(a) is unambiguous in stating “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims” (emphasis added).  Thus, the drawing objection in reference to claimed subject matter which is not shown is maintained.
Applicant argues that claim limitations “flipping device,” “securing assembly,” “gripping actuator,” and “rotary actuator” should not be interpreted under 35 U.S.C. 112(f) have definite structure when read in light of the specification. 
The Examiner disagrees.  The terms cited in MPEP 2181 (filters, brakes, clamp, screwdriver, and locks) are terms that connote function, but have developed specific, structural meaning within the mechanical arts.  In contrast, claimed “flipping device” could be a flipping device as disclosed by Applicant, a cooking spatula, or any other structure that can perform the function of flipping an object.  Furthermore, Applicant has not shown that the term has specific, structural meaning within the art.  Thus, claimed “flipping device” does not have definite structure within the art when read in light of the specification.  A similar analysis applies to “securing assembly,” “gripping actuator,” and “rotary actuator.”
Applicant argues that the claims do not recite the word "means" and thus there is a presumption that 35 U.S.C. § 112(f) should not be applied to the claims.
The Examiner disagrees and responds that Applicant’s argument is taken out of context.  MPEP 2181(I), states in part “[t]he presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function’” (emphasis added).  Since the claim terms fail to recite sufficiently definite structure or recite function without reciting sufficient structure to perform the claimed function, then the presumption that 35 U.S.C. 112(f) does not apply is overcome.  Thus, the Examiner maintains that the limitations “flipping device,” “securing assembly,” “gripping actuator,” and “rotary actuator” are properly interpreted as invoking 35 U.S.C. 112(f).
Applicant argues that Claims 6, 13, and 20 should not be rejected 35 U.S.C. 112(b) because the scope of the claims would be reasonably ascertained by one of ordinary skill in the art.
The Examiner responds that 35 U.S.C. 112(b) clearly states that “[t]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”  The Examiner further argues that Applicant has disclosed two, mutually exclusive embodiments of their invention, but has not disclosed that these two embodiments can exist simultaneously.  Thus, it is unclear to the Examiner how the two embodiments can mutually exist, as claimed, when Applicant has not disclosed how this is possible.  The statutory rejection of Claims 6, 13, and 20 under 35 U.S.C. 112(b) is maintained.
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 8, and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gartner (US 3,509,917).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more speed control valves,” “pressure regulator,” “first sensor,” “second sensor,” “first openings,” and “second openings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flipping device,” securing assembly,” “gripping actuator,” and “rotary actuator,” (See MPEP 2181(I)(A)).
It is noted that, although “actuator” is not listed as a nonce term in MPEP 2181(I)(A), the term is defined as “a mechanism that puts something into automatic action” (OneLook online dictionary).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed “first configuration” and “second configuration” are understood to be mutually exclusive embodiments.  Thus, it is unclear how both configurations can simultaneously exist.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto (US 2013/0051967) in view of Gartner (US 3,509,917).
Muramoto discloses;
Claims 1, 8, and 15. A substrate flipping device (5), a system comprising a memory; and a processor (4) coupled to the memory (disclosed “controller” 4 is understood to have a memory for storing algorithms, and the processor to execute the algorithms for performing the disclosed functions), and a method of operating the processor; a substrate securing assembly (Fig. 11); 
a gripping actuator (13) configured to pneumatically cause the substrate securing assembly to be in an open position to receive a substrate, wherein the gripping actuator is configured to pneumatically cause the substrate securing assembly to be in a closed position to secure the substrate in a substrate plane; and a rotary actuator (78) configured to pneumatically cause the substrate securing assembly to rotate to a flipped position and to pneumatically rotate to a non-flipped position (Par. 0105-0123 and 0133-0134, and Fig. 1 and 11).  
	Muramoto does not recite the gripping actuator and the rotary actuator are configured to pneumatically exhaust away from the substrate plane.
	However, Gartner discloses a pneumatic actuator (11) having an exhaust (14), and further discloses that it is well known to lead the discharge away from the operator, and for other purposes (Col. 2 and Fig. 1-2).
Therefore, in view of Gartner’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Marumoto’s pneumatic actuator such that the gripping actuator and the rotary actuator are configured to pneumatically exhaust away from the substrate plane so that any particles introduced into the pneumatic air flow would not be discharged onto the substrate.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto and Gartner, and further in view of Brightbill et al. (US 2019/0191959).
Muramoto discloses;
Claims 2, 9, and 16. A pneumatic manifold (implicitly disclosed) to receive pressurized gas to control the gripping actuator and the rotary actuator, and a gripper bracket (14) forming channels (implicitly disclosed) to provide the pressurized gas from the pneumatic manifold to the gripping actuator, wherein the gripping actuator is at least partially disposed within the gripper bracket (Par. 0107 and 0133, and Fig. 11).
	Muramoto is silent to;
Claims 2, 9, and 16. The rotary actuator is disposed within the pneumatic manifold.
	However, Brightbill discloses a hydraulic manifold (80) and a hydraulic drive (100), and further teaches the drive is housed inside the manifold (Par. 0030 and Fig. 4).
	Therefore, in view of Brightbill’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have located Muramoto’s rotary actuator inside the manifold to save space.
	It is noted that, although Brightbill discloses a hydraulic drive and manifold, it is considered art equivalent to a pneumatic drive and manifold since both utilize differential pressure of a fluid flow as a power source to drive a mechanism.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto and Gartner.
Claims 3, 10, and 17. Muramoto clearly discloses either or both of a speed control valve and/or pressure regulator, which are necessary for the disclosed functional operation of rotary actuator 18 and gripping actuator 13, but is silent as to the details.
Claims 4, 11, and 18. Marumoto is silent to a first sensor, coupled to the rotary actuator, configured to provide first sensor data indicative of a first position of the rotary actuator; a second sensor coupled to the gripping actuator and configured to provide second sensor data indicative of a second position of the gripping actuator; and a substrate presence sensor configured to provide third sensor data indicative of presence of the substrate and status of flipping of the substrate.
	However, the Examiner takes Official Notice that speed control valves, pressure regulators, position sensors, and presence sensors are well known to one of ordinary skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Marumoto’s invention to include speed control valves and pressure regulators so that desired functional operation could be controlled, and to include position sensors and presence sensors so that the controller would know when to flipping device held a substrate, and when the substrate was properly inverted.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muramoto and Gartner, and further in view of Hashimoto (US 7,322,787).
Muramoto does not recite (when considered in light of Applicant’s disclosure);
Claims 5, 12, and 19. The substrate flipping device of claim 1, wherein the substrate securing assembly comprises: an upper portion comprising: an upper bracket coupled to the gripping actuator; a first upper bar structure and a second upper bar structure attached to the upper bracket, the first upper bar structure and the second upper bar structure forming an upper x-structure; and upper gripping pads removably attached to the upper x-structure; and a lower portion comprising: a lower bracket coupled to the gripping actuator; a first lower bar structure and a second lower bar structure attached to the lower bracket, the first lower bar structure and the second lower bar structure forming a lower x-structure; and lower gripping pads removably attached to the lower x-structure, the upper gripping pads and the lower gripping pads configured to interlock in the closed position to grip the substrate.  
Claims 6, 13, and 20 (as best understood by the Examiner). The substrate flipping device of claim 5, wherein: the upper bracket, the first upper bar structure, and the second upper bar structure are configured to interlock in a first configuration to receive the substrate from one or more first directions; and the upper bracket, the first upper bar structure, and the second upper bar structure are further configured to interlock in a second configuration to receive the substrate from one or more second directions that are different from the one or more first directions.  
Claims 7 and 14. The substrate flipping device of claim 5, wherein: the upper x-structure and the lower x-structure form first openings to receive the upper gripping pads and the lower gripping pads to secure a first size of substrate; and the upper x-structure and the lower x-structure form second openings to receive the upper gripping pads and the lower gripping pads to secure a second size of substrate.  
	However, Hashimoto discloses a substrate flipping device (7) having a gripping actuator (77) and a rotary actuator (78) designed to reduce the flipping device size and number of drives (Col. 16), and further teaches;
Claims 5, 12, and 19. The substrate securing assembly comprises: an upper portion (Fig. 3) comprising: an upper bracket (74) coupled to the gripping actuator; a first upper bar structure (annotated Fig. 3) and a second upper bar structure (annotated Fig. 3) attached to the upper bracket, the first upper bar structure and the second upper bar structure forming an upper x-structure (annotated Fig. 3); and upper gripping pads (73a) removably attached to the upper x-structure; and a lower portion (Fig. 4) comprising: a lower bracket (75) coupled to the gripping actuator; a first lower bar structure (annotated Fig. 4) and a second lower bar structure (annotated Fig. 4) attached to the lower bracket, the first lower bar structure and the second lower bar structure forming a lower x-structure (annotated Fig. 4); and lower gripping pads (73b) removably attached to the lower x-structure, the upper gripping pads and the lower gripping pads configured to interlock (Fig. 8) in the closed position to grip the substrate (Col. 10-13 and Fig. 3-4 and 8).  
Claims 6, 13, and 20 (as best understood by the Examiner). The upper bracket, the first upper bar structure, and the second upper bar structure are configured to interlock in a first configuration (74 in upper position) to receive the substrate from one or more first directions (Fig. 10d); and the upper bracket, the first upper bar structure, and the second upper bar structure are configured to interlock in a second configuration (74 in lower position) capable of receiving the substrate from one or more second directions (a direction into and/or out of the page as seen in Fig. 10d) that are different from the one or more second directions (Fig. 9-10).  
Claims 7 and 14. The substrate flipping device of claim 5, wherein: the upper x-structure and the lower x-structure form first openings (respective openings between a first pair of 73a and 73b) to receive the upper gripping pads and the lower gripping pads to secure a first size of substrate; and the upper x-structure and the lower x-structure form second openings (respective openings between a second pair of 73a and 73b) to receive the upper gripping pads and the lower gripping pads capable of securing a second size of substrate (Fig. 8).  
Therefore, in view of Hashimoto’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Marumoto’s securing assembly to include the teachings of Hashimoto to reduce the flipping device size and number of drives.

    PNG
    media_image1.png
    900
    1138
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    810
    1061
    media_image2.png
    Greyscale


With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652